United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1859
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                 Timothy Jermaine Gunn, also known as Doh-Doh

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                           Submitted: November 3, 2020
                             Filed: November 6, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Timothy Gunn appeals the district court’s1 order denying his motions for relief
under the First Step Act of 2018 (FSA). See Pub. L. No. 115-391, 132 Stat. 5194.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
The district court determined Gunn was eligible for relief under the FSA, but declined
to reduce his sentence.

       In exercising its discretion to deny relief, the district court considered the
factors on which it based Gunn’s original sentence and concluded they outweighed
Gunn’s arguments in favor of a sentence reduction. We find no abuse of discretion
in the district court’s denial of relief. See United States v. McDonald, 944 F.3d 769,
771 (8th Cir. 2019) (standard of review). Accordingly, we affirm the judgment of the
district court, and grant counsel’s motion for leave to withdraw.
                         ______________________________




                                         -2-